Title: From James Madison to the Senate, 17 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 17th. 1816
                        
                    
                    I Nominate
                    William R. King, of North Carolina to be Secretary of the Legation to Russia.
                    
                        
                            James Madison
                        
                    
                